         MEMO
         Case     E NDORSED Document 151 Filed 07/20/21 Page 1 of 2
              1:20-cr-00660-ALC




                                                                                         7/20/21




                                                                   July 19, 2021
VIA ECF
Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

                              Re: United States v. Jacobs, 20 CR 660 (ALC)

Dear Judge Carter:

        We write the Court requesting a modification of Mr. Jacobs’s pretrial release conditions;
specifically, a modification of Mr. Jacobs’s travel restrictions to permit travel within the
continental United States. As the Court may know from prior applications, Mr. Jacobs has a
business installing and servicing credit card processing machines. He would like to continue to
travel to service his expanding business and potentially to secure new clients. He has applied for
several prior travel modifications, each expanding his range of locations he may go, and the Court
graciously granted each of those requests. Mr. Jacobs, in turn, has returned within the allotted
time from each trip, and has scrupulously abided by all of his bail conditions. These trips have
been extremely beneficial to Mr. Jacobs’s credit card processing business.
         Case 1:20-cr-00660-ALC Document 151 Filed 07/20/21 Page 2 of 2




        Mr. Jacobs has offered to, and will, inform Pretrial Services and the Government
whenever he is planning to take a trip outside of the Southern and Eastern Districts of New York.
We have communicated with the Government (AUSAs Samuel Raymond and David Felton) and
Pretrial Services (Officer Viosanny Harrison). The Government and Pretrial Services both take
no position. Thank you for your consideration.

                                                           Respectfully submitted,
                                                                s/
                                                           Marc Agnifilo
                                                           Zach Intrater

cc:    AUSAs Samuel Raymond & David Felton (via email)
       Pretrial Services Officer Viosanny Harrison (via email)
              The application is GRANTED.
              So Ordered.

                                                                 7/20/21
